Exhibit 10.12E

EXECUTION VERSION

 

 

 

FIFTH

LOAN AND SECURITY AGREEMENT SUPPLEMENT

among

SBA PROPERTIES, LLC,

SBA SITES, LLC,

SBA STRUCTURES, LLC,

SBA INFRASTRUCTURE, LLC,

SBA MONARCH TOWERS III, LLC,

SBA 2012 TC ASSETS PR, LLC,

SBA 2012 TC ASSETS, LLC,

SBA TOWERS IV, LLC,

SBA MONARCH TOWERS I, LLC,

SBA TOWERS USVI, INC.,

SBA GC TOWERS, LLC,

SBA TOWERS VII, LLC

SBA TOWERS V, LLC

SBA TOWERS VI, LLC

as Closing Date Borrowers,

and

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION,

as Servicer on behalf of Deutsche Bank Trust Company Americas, as Trustee

dated as of September 13, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       DEFINITIONS AND INCORPORATION BY REFERENCE
  

Section 1.01

   Definitions      2      ARTICLE II       2019-1C COMPONENT AND 2019-1R
COMPONENT DETAILS   

Section 2.01

   2019-1C Component and 2019-1R Component Details      3      ARTICLE III      
MORTGAGE LOAN INCREASE   

Section 3.01

   Loan Increase      5  

Section 3.02

   Use of Proceeds      6      ARTICLE IV    REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE BORROWERS   

Section 4.01

   Representations and Warranties      6  

Section 4.02

   Amendments to Exhibits and Schedules to the Loan Agreement      6     
ARTICLE V       GENERAL PROVISIONS   

Section 5.01

   Governing Law      7  

Section 5.02

   Severability      7  

Section 5.03

   Counterparts      7      ARTICLE VI       APPLICABILITY OF THE LOAN AGREEMENT
  

Section 6.01

   Applicability      7  

 

-i-



--------------------------------------------------------------------------------

FIFTH LOAN AND SECURITY AGREEMENT SUPPLEMENT

FIFTH LOAN AND SECURITY AGREEMENT SUPPLEMENT (this “Loan Agreement Supplement”),
dated as of September 13, 2019, and entered into by and among SBA PROPERTIES,
LLC, a Delaware limited liability company (“SBA Properties”), SBA SITES, LLC, a
Delaware limited liability company (“SBA Sites”), SBA STRUCTURES, LLC, a
Delaware limited liability company (“SBA Structures”), SBA INFRASTRUCTURE, LLC,
a Delaware limited liability company (“SBA Infrastructure”), SBA MONARCH TOWERS
III, LLC, a Delaware limited liability company (“SBA Monarch III”), SBA 2012 TC
ASSETS PR, LLC, a Delaware limited liability company (“SBA TC PR”), SBA 2012 TC
ASSETS, LLC, a Delaware limited liability company (“SBA TC”), SBA TOWERS IV,
LLC, a Delaware limited liability company (“SBA Towers IV”), SBA MONARCH TOWERS
I, LLC, a Delaware limited liability company (“SBA Monarch I”), SBA TOWERS USVI,
INC., a U.S. Virgin Islands corporation (“SBA USVI”), SBA GC TOWERS, LLC, a
Delaware limited liability company (“SBA GC”), SBA TOWERS VII, LLC, a Delaware
limited liability company (“SBA Towers VII”), SBA TOWERS V, LLC, a Delaware
limited liability company (“SBA Towers V”) and SBA TOWERS VI, LLC, a Delaware
limited liability company (“SBA Towers VI” and, collectively with SBA
Properties, SBA Sites, SBA Structures, SBA Infrastructure, SBA Monarch III, SBA
TC PR, SBA TC, SBA Towers IV, SBA Monarch I, SBA USVI, SBA GC, SBA Towers VII
and SBA Towers V, the “Closing Date Borrowers” and, each individually, a
“Closing Date Borrower”), and MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK,
NATIONAL ASSOCIATION, as servicer (the “Servicer”), on behalf of DEUTSCHE BANK
TRUST COMPANY AMERICAS, as trustee (the “Trustee”) under that certain Amended
and Restated Trust and Servicing Agreement (as amended, restated, supplemented
or otherwise modified from time to time, the “Trust Agreement”) dated as of
October 15, 2014 among SBA DEPOSITOR LLC (the “Depositor”), the Servicer and the
Trustee.

RECITALS

WHEREAS, the Closing Date Borrowers are the Borrowers under a Second Amended and
Restated Loan and Security Agreement, dated as of October 15, 2014, as
supplemented and amended by the First Loan and Security Agreement Supplement and
Amendment, dated as of October 14, 2015, the Second Loan and Security Agreement
Supplement, dated as of July 7, 2016, the Third Loan and Security Agreement
Supplement and Amendment, dated as of April 17, 2017 and the Fourth Loan and
Security Agreement Supplement, dated as of March 9, 2018 (the “Loan Agreement”),
among the Closing Date Borrowers and the Servicer on behalf of the Trustee;

WHEREAS, pursuant to Section 3.2 of the Loan Agreement, the Closing Date
Borrowers desire to effect a Loan Increase in an amount equal to $1,226,400,000
(the “Fifth Mortgage Loan Increase”), in the form of (i) one (1) component in an
amount equal to $1,165,000,000 designated as the 2019-1C Component (the “2019-1C
Component”) and (ii) one (1) component in an amount equal to $61,400,000
designated as the 2019-1R Component (the “2019-1R Component”), and the Lender
has agreed to the Fifth Mortgage Loan Increase and to advance the amount of the
Fifth Mortgage Loan Increase;

 

-1-



--------------------------------------------------------------------------------

WHEREAS, each of the 2019-1C Component and the 2019-1R Component constitutes a
Component as defined in the Loan Agreement;

WHEREAS, the Closing Date Borrowers and the Lender have agreed to certain
amendments to the Loan Agreement in accordance with Section 14.3 thereof;

WHEREAS, the Closing Date Borrowers and the Lender intend these recitals to be a
material part of this Loan Agreement Supplement; and

WHEREAS, all things necessary to make this Loan Agreement Supplement the valid
and legally binding obligation of the Closing Date Borrowers in accordance with
its terms, for the uses and purposes herein set forth, have been done and
performed.

NOW, THEREFORE, it is mutually covenanted and agreed as follows:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01 Definitions. All defined terms used herein and not defined herein
shall have the meanings ascribed to such terms in the Loan Agreement. All words
and phrases defined in the Loan Agreement shall have the same meanings in this
Loan Agreement Supplement, except as otherwise appears in this Article. In
addition, the following terms have the following meanings in this Loan Agreement
Supplement unless the context clearly requires otherwise:

“2019-1C Component” shall have the meaning ascribed to it in the Recitals
hereto.

“2019-1C Note” shall have the meaning ascribed to it in Section 3.01(b) hereof.

“2019-1C Securities” shall mean the Series 2019-1C securities issued by the SBA
Tower Trust pursuant to the Trust Agreement corresponding to the 2019-1C
Component.

“2019-1R Component” shall have the meaning ascribed to it in the Recitals
hereto.

“2019-1R Note” shall have the meaning ascribed to it in Section 3.01(b) hereof.

“2019-1R Securities” shall mean the Series 2019-1R securities issued by the SBA
Tower Trust pursuant to the Trust Agreement corresponding to the 2019-1R
Component.

“Additional Closing Date” shall mean September 13, 2019.

“Anticipated Repayment Date” shall have the meaning ascribed to it in
Section 2.01(a)(iv) hereof.

 

-2-



--------------------------------------------------------------------------------

“Component Rate” shall mean, for each of the 2019-1C Component and the 2019-1R
Component, the applicable rate per annum set forth in respect of such Component
in Section 2.01(a)(i) hereof.

“Fifth Mortgage Loan Increase” shall have the meaning ascribed to it in the
Recitals hereto.

“Loan Agreement” shall have the meaning ascribed to it in the Recitals hereto.

“Maturity Date” shall mean the date set forth in Section 2.01(a)(iii) hereof.

“Mortgage File” shall have the meaning ascribed to it in the Trust Agreement.

“Post-ARD Additional Interest Rate” shall have the meaning ascribed to it in
Section 2.01(a)(ii) hereof.

“Yield Maintenance” shall have the meaning ascribed to it in Section 2.01(a)(iv)
hereof.

Words importing the masculine gender include the feminine gender. Words
importing persons include firms, associations and corporations. Words importing
the singular number include the plural number and vice versa. Additional terms
are defined in the body of this Loan Agreement Supplement.

In the event that any term or provision contained herein with respect to the
2019-1C Component or the 2019-1R Component shall conflict with or be
inconsistent with any term or provision contained in the Loan Agreement, the
terms and provisions of this Loan Agreement Supplement shall govern.

ARTICLE II

2019-1C COMPONENT AND 2019-1R COMPONENT DETAILS

Section 2.01 2019-1C Component and 2019-1R Component Details. (a) Except as
otherwise set forth below, each of the 2019-1C Component and the 2019-1R
Component authenticated and delivered under this Loan Agreement Supplement shall
consist of one (1) Component having:

(i) The designation, the initial Component Principal Balance and the Component
Rate set forth below.

 

-3-



--------------------------------------------------------------------------------

Component

   Initial Component
Principal Balance      Component Rate  

2019-1C Component

   $ 1,165,000,000        2.836 % 

2019-1R Component

   $ 61,400,000        4.213 % 

(ii) With respect to the 2019-1C Component only, Post-ARD Additional Interest
Rate determined by the Servicer to be the greater of (i) five percent (5%) and
(ii) the amount, if any, by which the sum of the following exceeds the Component
Rate for the 2019-1C Component: (x) the yield to maturity (adjusted to a
“mortgage equivalent basis” pursuant to the standards and practices of the
Securities Industry Association) on the Anticipated Repayment Date for the
2019-1C Component, of the United States Treasury Security having a term closest
to ten (10) years plus (y) 1.30% plus (z) five percent (5%). No Post-ARD
Additional Interest will accrue with respect to the 2019-1R Component.

(iii) A Maturity Date which is the Due Date occurring in January 2050 or such
earlier date on which the final payment of principal of the Notes becomes due
and payable as provided in the Loan Agreement, whether at such Maturity Date, by
acceleration, or otherwise.

(iv) With respect to the 2019-1C Component only, Yield Maintenance in an amount
equal to the excess, if any, of (i) the present value as of the date of
prepayment (by acceleration or otherwise) of all future installments of
principal and interest that the Closing Date Borrowers would otherwise be
required to pay on the 2019-1C Component (or portion thereof) on the related Due
Date from the date of such prepayment to and including the first Due Date that
occurs less than twelve months prior to the Anticipated Repayment Date for the
2019-1C Component absent such prepayment, assuming the entire unpaid Principal
Amount of the 2019-1C Component is required to be paid on such Due Date, with
such present value determined by the use of a discount rate equal to the sum of
(x) the yield to maturity (adjusted to a “mortgage equivalent basis” pursuant to
the standards and practices of the Securities Industry Association), on the Due
Date relating to the date of such prepayment, of the United States Treasury
Security having the maturity closest to the Distribution Date that occurs twelve
months prior to the Assumed Final Distribution Date related to the Due Date in
January 2025 (such date with respect to each of the 2019-1C Component and the
2019-1R Component, the “Anticipated Repayment Date”) plus (y) 0.50% over
(ii) the Component Principal Balance of the 2019-1C Component (or portion
thereof) on the date of such prepayment. No Yield Maintenance is payable in
connection with any prepayment of the 2019-1C Component that occurs less than
twelve months prior to the Anticipated Repayment Date for the 2019-1C Component.
No Yield Maintenance is payable in connection with any repayment of the 2019-1R
Component at any time.

(v) Interest shall accrue on each of the (i) 2019-1C Component and the
corresponding 2019-1C Note and (ii) 2019-1R Component and the corresponding
2019-1R Note, from and including the Additional Closing Date.

 

-4-



--------------------------------------------------------------------------------

(b) There are no scheduled principal payments in respect of either the 2019-1C
Component or the 2019-1R Component, and the Closing Date Borrowers shall not be
required to pay any principal of the 2019-1C Component or the 2019-1R Component
prior to the Anticipated Repayment Date, other than after the occurrence and
during the continuation of an Amortization Period or an Event of Default as
provided in the Loan Agreement or as otherwise required under the terms of the
Loan Documents.

ARTICLE III

MORTGAGE LOAN INCREASE

Section 3.01 Loan Increase. (a) Pursuant to Section 3.2 of the Loan Agreement,
the Lender and the Closing Date Borrowers agree to the Fifth Mortgage Loan
Increase corresponding to the 2019-1C Component and the 2019-1R Component.

(b) On the Additional Closing Date, each Closing Date Borrower shall execute and
deliver to the Trustee (i) a promissory note payable to the order of the Trustee
evidencing the 2019-1C Component, in the initial principal amount equal to
$1,165,000,000 (the “2019-1C Note”) and (ii) a promissory note payable to the
order of the Trustee evidencing the 2019-1R Component, in the initial principal
amount equal to $61,400,000 (the “2019-1R Note”). Each of the 2019-1C Note and
the 2019-1R Note shall bear interest on the unpaid principal amount thereof at
the applicable Component Rate set forth in respect of such Component in
Section 2.01(a)(i) hereof and mature on the Maturity Date set forth in
Section 2.01(a)(iii) hereof.

(c) The Closing Date Borrowers hereby agree that they will deliver to and
deposit with, or cause to be delivered to and deposited with, the Servicer, on
or before the Additional Closing Date (or, if any of the following items are not
in the actual possession of the Closing Date Borrowers, as soon as reasonably
practical, but in any event within 90 days after the Additional Closing Date):
(i) the documents with respect to the Fifth Mortgage Loan Increase required for
the Mortgage File (other than the 2019-1C Note and the 2019-1R Note referred to
in Section 3.01(b) hereof) and (ii) originals or copies of all other documents,
certificates and opinions in the possession or under the control of the Closing
Date Borrowers with respect to the Fifth Mortgage Loan Increase that are
necessary for the ongoing servicing and administration of the Loan.

(d) The Closing Date Borrowers hereby represent and warrant to the Lender that
each condition of Section 3.2 of the Loan Agreement in respect of the Fifth
Mortgage Loan Increase has been satisfied, as of the Additional Closing Date,
including the delivery to:

(i) the Servicer of an opinion of counsel satisfying the requirements of
Section 3.2(A)(vi) of the Loan Agreement;

(ii) the Trustee of the list required to be delivered pursuant to
Section 3.2(A)(x) of the Loan Agreement of the Mortgaged Sites encumbered by
Deeds of Trust being amended in connection with the Fifth Mortgage Loan
Increase, identified by Site number, together with such other information with
respect to such Mortgaged Sites as shall have been reasonably requested by the
Trustee; and

 

-5-



--------------------------------------------------------------------------------

(iii) the Servicer of an Officer’s Certificate dated as of the Additional
Closing Date to the effect set forth in Section 3.2(B) of the Loan Agreement.

(e) The parties hereto agree that the Additional Closing Date is an Allocated
Loan Amount Determination Date, pursuant to Section 11.8 of the Loan Agreement,
and the Servicer has determined the Allocated Loan Amounts for each Site after
giving effect to the Fifth Mortgage Loan Increase, as described herein, based on
information provided to it by the Manager, and until any subsequent Allocated
Loan Amount Determination Date, such Allocated Loan Amounts shall be as set
forth on Exhibit A hereto.

Section 3.02 Use of Proceeds. The proceeds from the sale of the 2019-1C
Securities and the 2019-1R Securities shall be used to fund the Fifth Mortgage
Loan Increase and the proceeds of the Fifth Mortgage Loan Increase shall be used
to (i) prepay the 2014-1C Component, including accrued and unpaid interest
thereon, (ii) pay all recording fees and taxes, reasonable out of pocket costs
and expenses incurred by the Lender, including reasonable legal fees and
expenses of counsel to the Lender, and other costs and expenses approved by the
Lender (which approval will not be unreasonably withheld or delayed) related to
the 2019-1C Component and the 2019-1R Component; and (iii) pay all fees and
expenses incurred by the Closing Date Borrowers; and (iv) make a cash
distribution to the Guarantor.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWERS

Section 4.01 Representations and Warranties. (a) Each Closing Date Borrower
hereby represents and warrants to the Lender that, as to itself and its Sites,
each of the representations and warranties set forth in Article IV of the Loan
Agreement is true as of the Additional Closing Date.

(b) Each of the Closing Date Borrowers hereby represents and warrants to the
Lender that each condition of Section 3.2 of the Loan Agreement and Section 3.25
of the Trust Agreement have been satisfied as of the Additional Closing Date.

Section 4.02 Amendments to Exhibits and Schedules to the Loan Agreement.

(a) The parties hereto agree that Exhibits B, C and D of the Loan Agreement are
hereby deleted in their entirety and replaced by Exhibits B, C and D hereto.

(b) The parties hereto agree that Schedules 4.25, 4.26 and 4.27 of the Loan
Agreement are hereby deleted in their entirety and replaced by Schedules 4.25,
4.26 and 4.27, respectively, hereto.

 

-6-



--------------------------------------------------------------------------------

ARTICLE V

GENERAL PROVISIONS

Section 5.01 Governing Law. THIS LOAN AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE CLOSING
DATE BORROWERS IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY NEW YORK STATE
COURT OR UNITED STATES FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, THE
CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
IN RELATION TO THE LOAN AGREEMENT, THIS LOAN AGREEMENT SUPPLEMENT OR THE OTHER
LOAN DOCUMENTS.

Section 5.02 Severability. In case any provision in this Loan Agreement
Supplement shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 5.03 Counterparts. This Loan Agreement Supplement may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all such respective counterparts shall together constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Loan Agreement Supplement in Portable Document Format (PDF) or by
facsimile transmission shall be as effective as delivery of a manually executed
original counterpart of this Loan Agreement Supplement.

ARTICLE VI

APPLICABILITY OF THE LOAN AGREEMENT

Section 6.01 Applicability. The provisions of the Loan Agreement are hereby
ratified, approved and confirmed, as supplemented and amended by this Loan
Agreement Supplement. The representations, warranties and covenants contained in
the Loan Agreement (except as expressly modified herein) are hereby reaffirmed
with the same force and effect as if fully set forth herein and made again as of
the Additional Closing Date.

[SIGNATURE PAGE FOLLOWS]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Closing Date Borrowers and the Servicer on behalf of the
Trustee have caused this Loan Agreement Supplement to be duly executed by their
respective officers, thereunto duly authorized, all as of the day and year first
above written.

 

SBA PROPERTIES, LLC, as Closing Date Borrower     SBA SITES, LLC, as Closing
Date Borrower

By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:  Thomas P. Hunt       Name:  Thomas P. Hunt   Title:    Executive Vice
President and General Counsel       Title:    Executive Vice President and
General Counsel SBA STRUCTURES, LLC, as Closing Date Borrower     SBA
INFRASTRUCTURE, LLC, as Closing Date Borrower

By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:  Thomas P. Hunt       Name:  Thomas P. Hunt   Title:    Executive Vice
President and General Counsel       Title:    Executive Vice President and
General Counsel

 

SBA MONARCH TOWERS III, LLC, as Closing Date Borrower     SBA 2012 TC ASSETS PR,
LLC, as Closing Date Borrower

By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:  Thomas P. Hunt       Name:  Thomas P. Hunt   Title:    Executive Vice
President and General Counsel       Title:    Executive Vice President and
General Counsel

 

SBA 2012 TC ASSETS, LLC, as Closing Date Borrower     SBA TOWERS IV, LLC, as
Closing Date Borrower

By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:  Thomas P. Hunt       Name:  Thomas P. Hunt   Title:    Executive Vice
President and General Counsel       Title:    Executive Vice President and
General Counsel



--------------------------------------------------------------------------------

SBA MONARCH TOWERS I, LLC, as Closing Date Borrower     SBA TOWERS USVI, INC.,
as Closing Date Borrower

By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:  Thomas P. Hunt       Name:  Thomas P. Hunt   Title:    Executive Vice
President and General Counsel       Title:    Executive Vice President and
General Counsel

 

SBA GC TOWERS, LLC, as Closing Date Borrower     SBA TOWERS VII, LLC, as Closing
Date Borrower

By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:  Thomas P. Hunt       Name:  Thomas P. Hunt   Title:    Executive Vice
President and General Counsel       Title:    Executive Vice President and
General Counsel

 

SBA TOWERS V, LLC, as Closing Date Borrower     SBA TOWERS VI, LLC, as Closing
Date Borrower

By:  

/s/ Thomas P. Hunt

    By:  

/s/ Thomas P. Hunt

  Name:  Thomas P. Hunt       Name:  Thomas P. Hunt   Title:    Executive Vice
President and General Counsel       Title:    Executive Vice President and
General Counsel



--------------------------------------------------------------------------------

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as Servicer

By:    /s/ David A. Eckels   Name:  David A. Eckels  

Title:    Senior Vice President